DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, filed on 03-18-2022.

Response to Amendment
Amendments submitted 03-18-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arunachalam (US 20190027032 A1) in view of Fukaya (JP 2014154128 A) and Ross (US 20170240096 A1).

REGARDING CLAIM 1, Arunachalam discloses, determining, with at least one processor, that an emergency vehicle is operating in an emergency mode (Arunachalam: [ABS] An example in-vehicle computing system of a first vehicle includes an alert output device, a sensor subsystem communicatively coupled to one or more of an audio sensor and an image sensor, a processor, and a storage device storing instructions executable by the processor to, responsive to detecting the audible or visual indicator of the emergency vehicle, estimate a location of the emergency vehicle based on one or more parameters of the audible or visual indicator, present an alert when the estimated location of the emergency vehicle is within an actionable region...); generating, with the at least one processor, rerouting information for the emergency operation (Arunachalam: [0068] ...Transmitting, to a server, information to override (rerouting) a navigation subsystem…; also see ¶[0020], [0076] overriding navigation); transmitting, to a control module of a vehicle, instructions representing the emergency operation (Arunachalam: [0033] Furthermore, in some examples, an alert may include and/or be accompanied by an automatic control of a vehicle operating device (e.g., a steering wheel/steering system, a braking system, a throttle, etc.) to effect an emergency vehicle avoidance maneuver.); detecting, using one or more sensors, one or more objects in a presence of the vehicle (Arunachalam: [ABS] An example in-vehicle computing system of a first vehicle includes an alert output device, a sensor subsystem communicatively coupled to one or more of an audio sensor and an image sensor, a processor, and a storage device storing instructions executable by the processor to, responsive to detecting the audible or visual indicator of the emergency vehicle, estimate a location of the emergency vehicle based on one or more parameters of the audible or visual indicator, present an alert when the estimated location of the emergency vehicle is within an actionable region...); determining, using the one or more sensors, that at least one object of the one or more objects is located within a threshold distance of the vehicle(Arunachalam: [ABS] An example in-vehicle computing system of a first vehicle includes an alert output device, a sensor subsystem communicatively coupled to one or more of an audio sensor and an image sensor, a processor, and a storage device storing instructions executable by the processor to, responsive to detecting the audible or visual indicator of the emergency vehicle, estimate a location of the emergency vehicle based on one or more parameters of the audible or visual indicator, present an alert when the estimated location of the emergency vehicle is within an actionable region...).
Arunachalam does not explicitly disclose, “determining, with at least one processor, that the emergency operation involves at least one traffic signal; transmitting, to a controller of the at least one traffic signal, traffic signal control instructions for controlling the at least one traffic signal in accordance with the rerouting information”.
However, in the same field of endeavor, Fukaya discloses, [ABS] “To allow an emergency vehicle in emergency traveling to preferentially pass without fail. SOLUTION: Vehicle control means 326 of general vehicles 30, in the case where an emergency vehicle 20 passes on the same road as the general vehicles 30 and the direction of the general vehicles 30, makes the general vehicles 30 move to the vicinity of the shoulder of the road and stops the vehicles by automatic operation control. Further, in the case where the emergency vehicle 20 passes on a road crossing a road on which the general vehicles 30 pass, the control means makes the general vehicles 30 stop. Furthermore, lighting control means 524 of traffic lights 50, in the case where the emergency vehicle 20 passes on an intersection C at which the traffic lights 50 indicate traffic control signals, turns a traffic light 50a on the road on which the emergency vehicle 20 passes to green, and turns a traffic light 50b on the road crossing the road on which the emergency vehicle 20 passes to red”; [0025] “…the traffic signal control device 52 of the traffic signal 50b that receives the information from the communication device 40f controls the lighting state of the traffic signal 50 as described later…” [0026] “...The lighting control means 524 controls the lighting state of the traffic light 50 based on the information received by the receiving means 522...(read at least §0026 (and ABS) for rerouting of light via vehicle or roadside communications with a traffic signal)”, for the benefit of ... detecting an emergency vehicle before approaching to a certain degree, and detecting the emergency vehicle when the emergency vehicle is not captured by a camera due to traffic congestion or the like,  for a support system that supports passage of an emergency vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an emergency alert system for a vehicle disclosed by Arunachalam to include traffic light communications taught by Fukaya. One of ordinary skill in the art would have been motivated to make this modification in order to detect an emergency vehicle before approaching to a certain degree, and detecting the emergency vehicle when the emergency vehicle is not captured by a camera due to traffic congestion or the like,  for a support system that supports passage of an emergency vehicle.
Arunachalam in view of Fukaya do not explicitly disclose, displaying, to the at least one object, a message indicating that the vehicle is operating in accordance with the emergency operation; and operating, using the control module of the vehicle, the vehicle in accordance with the emergency operation.
However, in the same field of endeavor, Ross discloses, “An intention signaling system for an autonomous vehicle (AV) can monitor sensor information indicating a situational environment of the AV, and detect an external entity based, at least in part, on the sensor data. The intention signaling system can generate an output to signal one of an intent of the AV or an acquiescence of the AV to the external entity” (Ross: [ABS]); “For example, sharp vehicle maneuvering can correspond to an emergency intention decision 133. The vehicle control 128 can generate commands 85 to not only perform the avoidance maneuver, but to provide an intention output based on the emergency decision as well. For example, before and/or during the avoidance maneuver, the controller 84 can generate control signals 119 causing the output systems 95 to output flashing red lights, and directional indicators (e.g., flashing red arrows) indicating the direction in which the AV 10 will perform the avoidance maneuver” (Ross: [0038]); -or- “Additionally or alternatively, the intention signaling system 235 can be coupled to the AV control system 220 to generate reactive intention outputs 237 when, for example, the AV control system 220 performs an emergency maneuver. Thus, the intention signaling system 235 can receive feedback 224 from the AV control system 220 indicating that the AV control system 220 is accelerating or maintaining speed through an intersection, changing lanes, stopping, yielding, turning, reversing, performing an emergency maneuver, and the like. The intention signaling system 235 can process the feedback 224 and generate an intention output 237 for each action performed by the AV control system 220 accordingly” (Ross: [0053]), for the benefit of informing a pedestrian or human driver of the AV’s intent, in a situation where reliance is commonly made on intentional or permissive signaling where humans typically provide expressions such as hand signals (e.g., hand waving) to other humans indicating acquiescence and/or intent.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an emergency alert system for a vehicle disclosed by a modified Arunachalam to include displaying intent taught by Ross. One of ordinary skill in the art would have been motivated to make this modification in order to informing a pedestrian or human driver of the AV’s intent, in a situation where reliance is commonly made on intentional or permissive signaling where humans typically provide expressions such as hand signals (e.g., hand waving) to other humans indicating acquiescence and/or intent.

REGARDING CLAIM 3, Arunachalam in view of Fukaya and Ross remain as applied above to claim 1, and further, Ross also teaches, the at least one object is a pedestrian (Ross: [0010] The sensor data can indicate a number of proximate humans (e.g., pedestrians, bicyclists, human drivers, etc.) whose paths may intersect the path of the AV.).

REGARDING CLAIM 4, Arunachalam in view of Fukaya and Ross remain as applied above to claim 3, and further, Arunachalam also teaches, the emergency operation comprises at least one of pulling over to a side of a road on which the vehicle is operating, stopping the vehicle, reducing an operating speed of the vehicle, or adjusting a trajectory of the vehicle (Arunachalam: [0020] the emergency action comprises suggestion for the driver of vehicle 104c may include "pull over for emergency vehicle).

REGARDING CLAIM 5, Arunachalam in view of Fukaya and Ross remain as applied above to claim 4, and further, Arunachalam also teaches, the message comprises an address of a safe location that the vehicle is navigating to (Arunachalam: [0032], [0068] having a destination location or accommodating locations (address) for the vehicle move to).

REGARDING CLAIM 6, Arunachalam in view of Fukaya and Ross remain as applied above to claim 5, and further, Arunachalam also teaches, the displaying of the message comprises broadcasting, using one or more loudspeakers of the vehicle, audible information (Arunachalam: [0072] using one or more speakers of the vehicle, audio signal).

REGARDING CLAIM 7, Arunachalam in view of Fukaya and Ross remain as applied above to claim 6, and further, Arunachalam also teaches, the displaying of the message comprises transmitting, to a display device of the vehicle, text or graphical information (Arunachalam: [0031] displaying to a display device a text (message) alert).

REGARDING CLAIM 8, Arunachalam in view of Fukaya and Ross remain as applied above to claim 7, and further, Arunachalam also teaches, the displaying of the message comprises broadcasting, using a beacon of the vehicle, the message (Arunachalam: [0031] the displaying of the message comprises alert output device such as one or more cabin lights (e.g., flashing the display red and blue)).

REGARDING CLAIM 9, Arunachalam in view of Fukaya and Ross remain as applied above to claim 8, and further, Arunachalam also teaches, transmitting, to a server, the message, such that the server is enabled to transmit rerouting information to one or more other vehicles (Arunachalam: [0068] Transmitting, to a server, information to override (rerouting) a navigation subsystem).

REGARDING CLAIM 10, Arunachalam in view of Fukaya and Ross remain as applied above to claim 9, and further, Fukaya also teaches, transmitting, to a controller of the at least one traffic signal, the message, such that the controller is enabled to turn the traffic signal green to allow the vehicle to operate in accordance with the emergency operation (Fukaya: [ABS] To allow an emergency vehicle in emergency traveling to preferentially pass without fail. SOLUTION: Vehicle control means 326 of general vehicles 30, in the case where an emergency vehicle 20 passes on the same road as the general vehicles 30 and the direction of the general vehicles 30, makes the general vehicles 30 move to the vicinity of the shoulder of the road and stops the vehicles by automatic operation control. Further, in the case where the emergency vehicle 20 passes on a road crossing a road on which the general vehicles 30 pass, the control means makes the general vehicles 30 stop. Furthermore, lighting control means 524 of traffic lights 50, in the case where the emergency vehicle 20 passes on an intersection C at which the traffic lights 50 indicate traffic control signals, turns a traffic light 50a on the road on which the emergency vehicle 20 passes to green, and turns a traffic light 50b on the road crossing the road on which the emergency vehicle 20 passes to red; [0025] …the traffic signal control device 52 of the traffic signal 50b that receives the information from the communication device 40f controls the lighting state of the traffic signal 50 as described later… [0026] ...The lighting control means 524 controls the lighting state of the traffic light 50 based on the information received by the receiving means 522...(read at least §0026 (and ABS) for rerouting of light via vehicle or roadside communications with a traffic signal)).

REGARDING CLAIM 19, Limitations and motivation addressed, claim 1 (supra)); for firmware, software, hardware, code, etc., see Arunachalam [ABS].

REGARDING CLAIM 20, Limitations and motivation addressed, claim 1 (supra)); for firmware, software, hardware, code, etc., see Arunachalam [ABS].
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Arunachalam (US 20190027032 A1) in view of Fukaya (JP 2014154128 A) and Ross (US 20170240096 A1) as applied to claim 1 above, and further in view of Donovan (US 20190035269 A1).

REGARDING CLAIM 2, Arunachalam in view of Fukaya and Ross remain as applied above to claim 1, and further, Arunachalam in view of Fukaya and Ross teach, the at least one object is another vehicle (Ross: [ABS] An intention signaling system for an autonomous vehicle (AV) can monitor sensor information indicating a situational environment of the AV, and detect an external entity based, at least in part, on the sensor data.). Arunachalam in view of Fukaya and Ross do not explicitly disclose, the message comprises an instruction for the at least one object to follow the vehicle.
However, in the same field of endeavor, Donovan teaches, “having a command send to the following vehicle to the follow the lead vehicle (platoon operation)” (Donovan: [0048], [0049]), for the benefit of automatically giving priority to an emergency vehicle with traffic controls and vehicle preemption, allowing faster access to emergency vehicles.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an emergency alert system for a vehicle disclosed by a modified Arunachalam to include platooning taught by Donovan. One of ordinary skill in the art would have been motivated to make this modification in order to automatically give priority to an emergency vehicle with traffic control and vehicle preemption, allowing faster access to emergency vehicles.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arunachalam (US 20190027032 A1) in view of Fukaya (JP 2014154128 A) and Ross (US 20170240096 A1) as applied to claim 8 above, and further in view of Pandurang (IN 3630MU2013 A).

REGARDING CLAIM 11, Arunachalam in view of Fukaya, Ross, and Pandurang remain as applied above to claim 10, and further, Arunachalam also teaches, the semantic data comprises a logical driving constraint associated with navigating the vehicle to the drivable area (Arunachalam: [0068] The data includes a driving guidance associate with navigating the vehicle to proceed straight or to turn at the intersection instead of going straight through the intersection to travel toward a destination).

REGARDING CLAIM 12, Arunachalam in view of Fukaya, Ross and Pandurang remain as applied above to claim 11, and further, Arunachalam also teaches, the embedded instructions further comprise instructions to determine, using the sensor data, a spatial location of the vehicle relative to a boundary of the drivable area (Arunachalam: [0029] determine, using the sensor, a geospatial location, of the vehicle relative to a region within a threshold distance).

REGARDING CLAIM 13, Arunachalam in view of Fukaya, Ross and Pandurang remain as applied above to claim 12, and further, Arunachalam also teaches, the sensors comprise a global navigation satellite system (GNSS) sensor or an inertial measurement unit (IMU) (Arunachalam: [0065] using one or more inertial measurement sensors).

REGARDING CLAIM 14, Arunachalam in view of Fukaya, Ross and Pandurang remain as applied above to claim 13, and further, Arunachalam also teaches, the feature comprises a color of an object within the environment or a marking on the drivable area (Arunachalam: [0036] including a color pattern present on emergency vehicle within the environment).

REGARDING CLAIM 15, Arunachalam in view of Fukaya, Ross and Pandurang remain as applied above to claim 14, and further, Arunachalam also teaches, receiving, from the emergency vehicle, instructions representing the emergency operation for the vehicle, wherein the vehicle is operating autonomously (Arunachalam: [0072] receiving, from the emergency vehicle, instructions to change Page 13 operation of one or more vehicle system, wherein the vehicle is automatically controlled); and overriding, using the one or more processors, the autonomous operation of the vehicle (Arunachalam: [0072] override the automatic navigation instruction of the vehicle).

REGARDING CLAIM 16, Arunachalam in view of Fukaya, Ross and Pandurang remain as applied above to claim 15, and further, Arunachalam also teaches, determining, using the sensors that the emergency vehicle has terminated operating in the emergency mode (Arunachalam: [0049]-[0050] determining, using the sensors that audible indicator of the emergency operation of the emergency vehicle has stopped); and resuming, using the control module, the autonomous operation (Arunachalam: [0033], [0040] The system return (resume) after presenting the alert (at 310) or presenting no alert or stopping/reducing the alert to which will go back to it autonomous operation that has been terminated).

REGARDING CLAIM 17, Arunachalam in view of Fukaya, Ross and Pandurang remain as applied above to claim 16, and further, Arunachalam also teaches, broadcasting, using a beacon of the vehicle, information indicating that the vehicle is resuming the autonomous operation (Arunachalam: [0040] the stopping/reducing of the alerting such as an alert output device including cabin lights (e.g., flashing the display red and blue) of the vehicle; [0033] which will obviously indicates that the vehicle is resuming the autonomous operation).

REGARDING CLAIM 18, Arunachalam in view of Fukaya, Ross and Pandurang remain as applied above to claim 17, and further, Ross also teaches, the displaying of the message comprises presenting the message on at least one of a window of the vehicle, a windshield of the vehicle, a door of the vehicle, or a hood of the vehicle (Ross: [FIG. 4A(414), 4B(451)]).

Response to Arguments
Applicant’s arguments, see pg. 8, filed 03-18-2022, with respect to the rejection of claims 1-20 under 35 USC §112(a) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC §112(a) has been withdrawn.

Applicant’s arguments with respect to the rejection of claim(s) 1 (19 and 20 parallel in scope) under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663